Citation Nr: 1116331	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-22 418	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the service-connected post-operative residuals of recurring dislocation of the left shoulder.

2.  Entitlement to a disability rating in excess of 10 percent for the service- connected residuals of a perirectal abscess and hemorrhoid disorder.  


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1975 to October 1978. 

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the Veteran's claims for an increased rating for his service connected post-operative residuals of recurring dislocation of the left shoulder and his residuals of a perirectal abscess and hemorrhoid disorder.  During the pendency of this appeal, jurisdiction of the claims folder was transferred to the RO in Atlanta, Georgia.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, although it will result in additional delay in adjudication of the Veteran's claims, the Board notes that additional action is required prior to Board review.

The Board notes that there is no substantive appeal (VA Form 9 or equivalent statement) contained within the Veteran's claims file.  The Board notes that the VACOLS file tracking system indicates that the Veteran submitted a timely VA Form 9 on June 25, 2009.  However, there is no such document contained within the record.

The Court has held that a substantive appeal is not a jurisdiction-conferring document.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the 60-day period is not a jurisdictional bar to the Board's adjudication of a matter); see also Gonzales-Morales v. Principi, 16 Vet. App. 556, 557 (2003) (holding that failure to file a timely substantive appeal is not a bar to appeal); Gomez v. Principi, 17 Vet. App. 369, 373 (2003) (holding that the penalty of dismissal for failure to file a substantive appeal is expressly permissive); Rowell v. Principi, 4 Vet. App. 9, 17 (1993).

Given the permissive nature of a substantive appeal document, the Board assumes jurisdiction of the issues of entitlement to an increased rating for the Veteran's post-operative residuals of recurring dislocation of the left shoulder and the residuals of a perirectal abscess and hemorrhoid disorder.  Furthermore, the Board considers the record of submission of a VA Form 9 on June 25, 2009, in the VACOLS system to provide sufficient evidence that the Veteran submitted an adequate and timely substantive appeal.  See Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)) ("principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties"); see also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  As such, the Board concludes that the Veteran has submitted an adequate and timely substantive appeal, and the issues are considered fully appealed to the Board.  

Nevertheless, the substantive appeal provides an opportunity for the Veteran to present specific errors of law or fact that form the basis of his appeal.  See 38 U.S.C.A. § 7105(d)(4) (West 2002); see also 38 C.F.R. § 20.202 (2010).  In fact, without an adequate assertion of error in a substantive appeal, correspondence submitted as a substantive appeal may fail the test of what constitutes a substantive appeal.  Id.  The failure to submit a complete substantive appeal may result in the dismissal of a Veteran's appeal based upon a failure to assert an error on the part of VA.  Id.; see also Ortiz v. Shinseki, 23 Vet. App. 353 (2010); Gibson v. Peake, 22 Vet. App. 11, 15 (2007).  As such, the Board concludes that the AOJ should conduct a search to find the Veteran's missing substantive appeal, submitted June 25, 2009.  If this document cannot be found, the Veteran should be presented with an opportunity to submit a copy of his original substantive appeal if he has it.  If not, he should be allowed an opportunity to submit an additional statement indicating the basis of his disagreement with the October 2007 rating decision on appeal.  In this case, the Board considers that a 60-day period is an appropriate amount of time to allow the Veteran to respond, unless the Veteran waives the right to submit any further statement or evidence.  See 38 C.F.R. § 20.302.  If this document cannot be found, the Veteran should be provided with an opportunity to restate the basis of his appeal.

Since the Veteran is presumed to have submitted a timely and adequate substantive appeal, this remand is presented solely to allow the Veteran full due process rights to articulate the basis for his claims.    

Accordingly, the case is REMANDED for the following action:

1.	Locate and associate with the claims folder the Veteran's June 25, 2009 substantive appeal.  All attempts to secure the Veteran's substantive appeal must be documented in the claims file.  If this document is unavailable, this fact should be fully documented in the claims file.

	If the Veteran's substantive appeal cannot be located, send the Veteran a letter notifying him that his June 25, 2009, substantive appeal (VA Form 9) is not of record, and that he may submit a copy of this document if he has it.  If not, he may submit a new substantive appeal to state the basis of his disagreement with the October 2007 rating decision; if he wishes to do so.  Allow the Veteran a period of 60 days to respond.  

2.	Obtain all relevant VA medical treatment records dating from after March 2010 regarding the issues on appeal.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, this fact should be fully documented in the claims file.

3.	After all relevant responses and documents have been obtained, readjudicate the Veteran's claims for an increased rating for the service-connected post-operative residuals of recurring dislocation of the left shoulder and the residuals of a perirectal abscess and hemorrhoid disorder.  If these claims are not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

